01/05/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                       January 4, 2022

              PHILIP JAMES BURT v. SHANNAN DENISE BURT

                Appeal from the Chancery Court for Anderson County
                 No. 21CH3183      M. Nichole Cantrell, Chancellor
                      ___________________________________

                             No. E2021-01173-COA-R3-CV
                         ___________________________________


The Notice of Appeal filed by the appellant, Philip James Burt, stated that appellant was
appealing the judgment entered on September 13, 2021.1 As the order appealed from does
not constitute a final appealable judgment, this Court lacks jurisdiction to consider this
appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. MICHAEL SWINEY, C.J.; THOMAS R. FRIERSON, II, J.; AND KRISTI M. DAVIS, J.

Philip James Burt, Oak Ridge, Tennessee, pro se appellant.

Gregory H. Harrison, Knoxville, Tennessee, for the appellee, Shannan Denise Burt.

                               MEMORANDUM OPINION2

      Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant to show cause why this appeal should not be

       1
          The order was served upon Philip James Burt on September 13, 2021, but was not entered
until September 20, 2021. Appellant’s mistake regarding the date of entry of the order in no way
impacts our determination that we lack jurisdiction to consider this appeal.
        2
          Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
dismissed for lack of subject matter jurisdiction after it became clear that there was no final
judgment from which an appeal as of right would lie. “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”).

       Appellant responded to our show cause order, but failed to show that a final
judgment has been entered. The order appealed from does not appear to be a final
appealable judgment as it granted Shannan Denise Burt a divorce, but reserved for further
hearing all other issues including attorney’s fees.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As the order appealed from does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal is
hereby dismissed. Costs on appeal are taxed to the appellant, Philip James Burt, for which
execution may issue.

                                                          PER CURIAM




                                             -2-